Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed April 21, 2022 claims 1, 7 and 14 are amended. 

2.  Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1, 7 and 14 changes the scope of the claims, by adding the following limitation, in lines 4-9, " wherein the CN device and a radio access network (RAN) device are separate devices connected through a next generation (NG) interface, and wherein the CN device includes at least one of a mobility management function (AMF), a session management function (SMF), or a user plane network element (UPF); and sending, by the CN device to the RAN device over the NG interface, changing the scope of the claims. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Agiwal et al. (US Pub. No.: 2020/0213894) –para. 0076-0078) and Liu (US Pub. No.:2021/0105654 – Fig.7, Paras. 0002, 0006, 0055-0058, 0061). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469